RYLAND, J.
The only question in this case, which calls for the attention Of this court, is the one involving the assent of the appellant, King, to the alteration of the note, as to the time of its maturity; and his adopting it thus altered; and his promising to pay it. After the testimony was closed, the court gave several instructions, for the plaintiff, as well as for the defendant. These instructions place the whole case, fairly and consistently with the rules of law which must govern it, before the jury.
We will insert some of the instructions given for defendant, that it may be seen, that the point was before the jury. 1. The court instructs the jury, that if they believe from the evidence, that the note sued upon has been changed, without the consent of the defendant, and to the injury of the defendant, then they must find for the defendant. 2. Further, if the note was altered, without the consent of King, but by the consent of Frazier, one of the defendants or obligors, but not sued in this case, that King is not bound, and therefore they must find for the defendant, King. 3. The court instructs the jury, that unless they believe from the evidence, that King consented to the alteration of the note by Hunt, and adopted his act in altering said note, that the note is not King’s, and therefore they must find for the defendant. 4. That any act or anything that King said or did before he knew that the note had been altered, was not binding on him.'
' The instructions given by the court for the plaintiff below, were not inconsistent with those for the defendant. The jury found for the plaintiff and the defendant, after a fruitless motion for a new trial, appeals to this court.
We find no fault with the action of the court below, and according to the long established practice of this court, we will not disturb the verdict of a jury found upon contradictory evidence. Where there is testimony which might warrant a finding for either party, and there are no incorrect or illegal instructions given, we will let the verdict stand. The'question before us, does not involve our satisfaction or dissatisfaction with the verdict, nor whether we, sitting as jurors, would have found such verdict or not. We will look at the evidence, and if it will warrant such finding, if there be evidence that will support such finding, be it so; we will not reverse,_ unless satisfied that manifest injustice has been done. We thing the jury in this case, might well have found as they did, and consequently, that the court below did not err in overruling the motion for anew trial.(a) Let the judgment therefore be affirmed.

(a) Alteration as to date vitiates noteas to indorser — Aubuchon v. McKnight, 1 Mo. R. 312; Owings v. Arnot, 33 Mo. R. 407. Where alteration made by a third party without consent of owner — Lubbering v. Kohlbrecker, 22 Mo. R. 596. See as to general rule — Trigg v. Taylor, 27 Mo. R. 245. Also, see Ivory v. Michael, 33 Mo. R. 398; Presbury v. Michael, 33 Mo. R. 542.